                        Case
U.S. Department of Justice                                                 PROCESS
                                        1:19-cv-02134-SAG Document 4-2 Filed          RECEIPT
                                                                             08/01/19 Page 1 of 1 AND RETURN
United States Marshals Service                                                                             See "Instructions for Service of Process by U.S. Marshal"

 PLAINTIFF                                                                                                                  COURT CASE NUMBER


 DEFENDANT                                                                                                                  TYPE OF PROCESS


                           NAME OF INDIVIDUAL, COMPANY, CORPORATION, ETC. TO SERVE OR DESCRIPTION OF PROPERTY TO SEIZE OR CONDEMN
        SERVE
           AT        {     ADDRESS (Street or RFD, Apartment No., City, State and ZIP Code)


 SEND NOTICE OF SERVICE COPY TO REQUESTER AT NAME AND ADDRESS BELOW                                                         Number of process to be
                                                                                                                            served with this Form 285
                                                                                                                            Number of parties to be
                                                                                                                            served in this case
                                                                                                                            Check for service
                                                                                                                            on U.S.A.
 SPECIAL INSTRUCTIONS OR OTHER INFORMATION THAT WILL ASSIST IN EXPEDITING SERVICE (Include Business and Alternate Addresses,
 All Telephone Numbers, and Estimated Times Available for Service):



 Signature of Attorney other Originator requesting service on behalf of:            PLAINTIFF              TELEPHONE NUMBER                      DATE
                                                                                    DEFENDANT

                        SPACE BELOW FOR USE OF U.S. MARSHAL ONLY - DO NOT WRITE BELOW THIS LINE
 I acknowledge receipt for the total    Total Process    District of       District to     Signature of Authorized USMS Deputy or Clerk                     Date
 number of process indicated.                            Origin            Serve
 (Sign only for USM 285 if more
 than one USM 285 is submitted)                          No.               No.

 I hereby certify and return that I   have personally served ,     have legal evidence of service,     have executed as shown in "Remarks", the process described on the
 individual, company, corporation, etc., at the address shown above on the on the individual, company, corporation, etc. shown at the address inserted below.
     I hereby certify and return that I am unable to locate the individual, company, corporation, etc. named above (See remarks below)
 Name and title of individual served (if not shown above)                                                                   Date                 Time                      am
                                                                                                                                                                           pm

 Address (complete only different than shown above)                                                                         Signature of U.S. Marshal or Deputy




 Service Fee           Total Mileage Charges       Forwarding Fee          Total Charges        Advance Deposits      Amount owed to U.S. Marshal* or
                       (including endeavors)                                                                          (Amount of Refund*)



 REMARKS




                                                                                                                                                                  Form USM-285
 PRIOR VERSIONS OF THIS FORM ARE OBSOLETE                                                                                                                             Rev. 11/18
